Citation Nr: 1202490	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-10 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for disability of the knees, to include Osgood-Schlatter's disease and degenerative joint disease (DJD) of the knees. 

2.  Entitlement to service connection for disability of the hips, to include arthritis of the hips, claimed as secondary to Osgood-Schlatter's disease. 

3.  Entitlement to service connection for a back disorder, to include degenerative arthritis of the lumbar spine, claimed as secondary to Osgood-Schlatter's disease. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU rating). 


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from December 1967 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In August 2010, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

In September 2010 the Board remanded this case for further development.  The case has now been returned for appellate adjudication.  


FINDINGS OF FACT

1.  Osgood-Schlatter's disease was noted during active service but was acute and resolved without residual disability, and chronic pathology of the Veteran's knees, including arthritis which first manifested years after active service, is unrelated to any incident of military service.  

2.  Chronic disability of the hips, to include arthritis of the hips claimed as secondary to Osgood-Schlatter's disease, is not shown.  

3.  A chronic low back disability, to include degenerative arthritis and degenerative disc diseased of the lumbar spine claimed as secondary to Osgood-Schlatter's disease, first manifested years after active service and is unrelated to any incident of military service; and is not caused or aggravated by the acute inservice Osgood-Schlatter's disease.  

4.  The Veteran is not service-connected for any disability.  


CONCLUSIONS OF LAW

1.  Chronic disability of the knees, to include Osgood-Schlatter's disease and DJD of the knees, was not incurred in or aggravated during active service nor did arthritis (DJD) of the knees manifest within one year of discharge from active service.  38 U.S.C.A. §§ 1110, 1137 (West 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

2.  A chronic disability of the hips, to include arthritis, was not incurred in or aggravated during active service nor did arthritis (DJD) of the hips manifest within one year of discharge from active service and chronic disability of the hips, to include arthritis, is not proximately due to or aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1110, 1137 (West 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) and (b) (2010). 

3.  A chronic back disorder, to include degenerative arthritis and degenerative disc disease of the lumbar spine, was not incurred in or aggravated during active service nor did arthritis of the lumbar spine manifest within one year of discharge from active service; and arthritis and degenerative disc disease of the lumbar spine are not proximately due to or aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1110, 1137 (West 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) and (b) (2010). 

4.  The Veteran is not service-connected for any disability and, thus, a TDIU rating may not be assigned as a matter of law.  38 U.S.C.A. § 1155 (West 2010); 38 C.F.R. § 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants in substantiating VA claims.  See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  38 U.S.C.A. § 5103(a) requires VCAA notice be provided before an initial unfavorable adjudication, Pelegrini v. Principi, 18 Vet. App. 112 (2004), and notify claimants of (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  However, a timing of notice error can be corrected by readjudication after VCAA notice is provided, including readjudication by a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (an SSOC is a readjudication even if it states that it is not).  

The VCAA notice requirements apply to all five elements of a service connection claim which are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with pre-adjudication VCAA notice by letter, dated in February 2006, prior to the RO adjudication in November 2006.  He was notified of the evidence needed to substantiate a claim for service-connection and of the types of evidence the Veteran was expected to provide, including the information VA would need in order obtain, on his behalf, any private, VA or other Federal records.  

When the case was remanded in September 2010 it was stated that the Veteran had not been provided notice of the type of evidence necessary to establish a disability rating or effective date for the claims on appeal, pursuant to Dingess v. Nicholson, 19 473 (2006), and that upon remand this notice should be provided.  That notice was, in fact, provided by RO letter September 2010, prior to readjudication of the claims in the November 2011 SSOC.  That notice also provided the Veteran with information of what was required to substantiate the claim for a TDIU rating.  However, as the Veteran has no service-connected disabilities, and service connection for a disability is not granted here, a TDIU rating may not be assigned as a matter of law.  Thus, any deficiency with respect to VCAA notice as to the claim for a TDIU rating is nonprejudicial.  

Duty to Assist

38 U.S.C.A. § 5103A requires VA to make reasonable efforts to assist the claimant in obtaining evidence needed for claim substantiation.  The RO has obtained the Veteran's service treatment records (STRs).  The Veteran's VA and private medical records are on file.  Pursuant to the 2010 Board remand, in September 2010 the RO notified the Veteran that the record contained partial records from Dr. K. and the Fairmont General Hospital which he had submitted.  The RO requested that the Veteran indicate whether any additional treatment records need to be obtained from the medical providers.  He was requested to send any treatment records related to his claims and if he wanted the RO to try to obtain them he could complete and return the attached authorization forms.  However, the Veteran never responded.  See generally Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).   

The Veteran testified in support of the claims at an August 2010 travel Board hearing. 

The Veteran has been afforded VA examinations addressing whether his claimed knee disabilities are related to his military service and whether his claimed hip and back disabilities are related to military service or to the claimed knee disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

The VA examination in 2011 yielded informed medical opinions which directly responded to the question posed in the Board's 2010 remand.  Accordingly, there has been full compliance the Board remand.  See generally Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)). 

The 2011 VA examination report is accepted as adequate because it, together with the supporting opinions obtained in May and September 2006, collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, history, objective findings found on evaluation, and a medical opinion.  38 C.F.R. § 3.326 (2010).   An examination is adequate when there is a reasoned medical explanation connecting a clear conclusion with supporting data, so that evaluation of the claimed disability will be a fully informed one and does not require the Board to exercise independent medical judgment but allows the Board consider and weigh it against contrary opinions (although in this case there are no contrary opinions).  See generally Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (citing Green v. Derwinski, 1 Vet. App. 122, 124 (1991); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 301 (2008).  

As there is no indication that the Veteran was unaware of what was needed, nor any indication of the existence of additional evidence, for claim substantiation VA's duty to assist has been satisfied and no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

STRs show that the Veteran's December 1967 service entrance examination was negative, as was an adjunct medical history questionnaire.  In November 1968 the Veteran sustained a laceration and contusion over the right shin when he fell through an open deck plate.  The wound was sutured.  

In May 1969 the Veteran reported injuring both knees while playing football.  He had pain and swelling of both knees for three weeks upon increasingly prolonged walking or squatting.  The impression was Osgood-Schlatter's disease of the knees.  However, X-rays were negative.  A subsequent evaluation in June 1969 noted that X-rays appeared to confirm that he had Osgood-Schlatter's disease.  It was suggested that he not engage in prolonged standing, marching or running.  

The Veteran was hospitalized in July 1969 for a three week history of bilateral knee pain which was more severe upon weight-bearing.  He reported that his left knee gave way intermittently and his pain increased when climbing stairs.  
X-rays in July 1969 of the Veteran's hips revealed no pathology.  He continued to complain of pain in both knees in August 1969 and it was noted that it appeared that his knee pain might be functional to a large extent.  In September 1969 tendonitis was suspected.  In October 1969 it was noted that he had remained unresponsive to various forms of treatment with respect to his history of knee pain.  He appeared to be anxious that his problem would become a crippling arthritis.  

In an October 1969 letter from the Director of Physical Qualifications and Medical Records to the Veteran's Congressman it was reported that the Veteran had been scheduled for a psychiatric consultation in September 1969 but it was not performed until October 1969.  The opinion was that his anxiety was the result of his concern that his orthopedic problem would turn into a chronic arthritis of a crippling type.  A recommendation was made that he be returned to full duty with reassurance as to the status of his orthopedic condition.  

The December 1971 examination for service discharge revealed no pertinent abnormality.  In an adjunct medical history questionnaire the Veteran reported having or having had swollen or painful joints as well as arthritis or rheumatism.  

Postservice private treatment records of Dr. J. K. show that the Veteran was first seen in January 1979 for a complaint of giving way of his right knee.  He had no history of injury except for an injury during his military service a long time ago.  He had a questionable cystic mass on the lateral aspect of the right knee but had full range of motion and no instability of the right knee.  X-rays revealed some irregularity of the tibial tubercle which was probably due to old Osgood-Schlatter's disease.  The patella was normally located and there was no other abnormality.  Later that month it was noted that his clinical picture was of a tear of the right medial meniscus.  In January 1979 he had exploration of the lateral compartment and a lateral meniscectomy of the right knee.  

The Veteran was hospitalized in January 1979 for progressive pain and discomfort in the lateral compartment of the right knee.  He had a feeling of insecurity in the knee.  This episode had been going on for quite a while but he denied a history of injury.  He was found to have a rupture of the lateral meniscus and a lateral meniscectomy was done.  

Private treatment records show that in June 1984 the Veteran complained of having had right buttock pain for 3 weeks, with no history of injury.  Later that month it was reported that his right buttock pain which radiated to the right thigh had been going on for 5 to 6 weeks.  He continued to be treated through October 1984 and was seen again for these complaints in November and December 1988.  

Private clinical records include radiological studies of the bilateral hip joints and sacroiliac joints in June 1984 which were within normal limits.  The bony structures and soft tissues were within normal limits.  Lumbar X-rays revealed some spurring and irregularity of the end plate of L3 which was noted to be an older finding and was unchanged since 1976.  There was a question of very slight disc diseases at L4-5.  The impression was very minor narrowing of the L4-5 interspace but the study was otherwise unremarkable.  A lumbar CT scan revealed diffuse annular bulging at L4-5 with some impingement upon the L5 nerve root take-off on the right side, and questionable slight narrowing of the central canal at L4-5 due to bulging annulus.  

The Veteran underwent private hospitalization in July 1984.  It was reported that he had been under the care of a physician for a long time and had recently complained of rather severe, constant back pain located at L3-4-5, radiating all the way to the right lower extremity to the right foot.  He could not recall any history of any injury but his job involved lifting heavy weights all the time.  A June 1984 CT scan had revealed a diffuse annular bulge at L4-5 with impingement of the right side of the L5 nerve root.  This was apparently a herniated nucleus pulposus at L4-5 on the right with L5 root compression on the right.  This correlated well with the clinical picture of the back pain and right leg pain.  He underwent chymonucleolysis and discography at L4-5.  

Private radiological studies in December 1988 of the Veteran's lumbar spine revealed disc space narrowing at L2-3, with an increase in the degree of narrowing since a prior examination in June 1984.  The impression was degenerative changes.  A lumbar CT scan revealed mild bulging at L4-5 and a progression of degenerative disc changes at L2-3.  

Private treatment records show that in June 1989 the Veteran complained of low back pain.  He had fallen down some steps.  Five (5) years ago he had had an injection in a disc, on the right side.  He had some radiation of pain into both legs.  

A private lumbar CT scan in October 1995 revealed mild to moderate spinal stenosis at L4-5 and a questionable density seen pressing on the anterior aspect of the thecal sac just superior to the L5-S1 disc space, and the possibility of a herniation could not be excluded. 

Private clinical records show that in December 1999 it was reported that the Veteran was a boss in a coal mine.  

Private clinical records show that in September 2001 the Veteran had a benign mass, a sebaceous cyst, on the left side of his back.  He had Osgood-Schlatter's disease and had stiffness, aching, and pain in his knees.  He had prominent tibial tuberosities consistent with Osgood-Schlatter's disease and it was suspected that he was getting some generalized osteoarthritis of the joints.  In September 2002 he had some laxity in the right knee.  In September 2003 it was reported that he had had quite a bit of problems with arthritis of the elbows, right knee, and low back.  

Private treatment records show that in March 2004 the Veteran complained of bilateral knee pain, greater in the right knee than the left knee.  He also had bilateral hip pain.  In July 2004 the Veteran complained of right knee pain. He had had prior surgery in 1984 or 1985 for cartilage damage of the right knee.  Since then he had had increased knee pain.  He now also had pretty extensive degenerative changes in the hips, by X-rays.  He was considering replacement of the right knee.  

Private X-rays in April 2004 revealed joint space narrowing of the hips consistent with early osetoarthritic changes and probable mild degenerative disc changes at L4-5.  X-rays of the knees revealed, as to the left knee, no evidence of joint space narrowing, joint effusion or bony abnormality.  Right knee X-rays revealed spurring of the lateral femoral condyle and tibial spines and the posterior patella.  There was also narrowing of the lateral joint compartment and subchondral eburnation and spurring of the lateral plateau but the medial joint compartment and patellofemoral joints were otherwise unremarkable.  The impression was osteoarthritic changes involving predominantly the lateral joint compartment of the right knee with joint space narrowing and mild involvement of the patellofemoral joint.  

A May 2006 VA examination report noted the Veteran's history of heavy maintenance work on ships in service, working in a coal mine until 2004, and undergoing an arthrotomy of the right knee to remove a torn meniscus.  The Veteran denied any history of injury to his knees.  However, while working in a coal mine he began to develop back and right leg pain in 1984.  Dr. J. K. had diagnosis a ruptured lumbar disc on the right side with right leg sciatica but not long after returning to work the Veteran had begun to experience right knee locking and a torn lateral meniscus was diagnosed, for which the Veteran had an arthrotomy with removal of torn meniscus.  The Veteran had retired in 2004, after 33 years working in mines, because of persistent pain, stiffness, and other symptoms of his back, hips, and right knee.  

As to the Veteran's back, the onset of back pain had been in 1984 with right leg sciatic pain of spontaneous onset and no history of injury.  He now had back pain which radiated into both hips.  He complained of occasionally locking of the right knee.  

The examiner noted that X-rays revealed significant loss of disc space from L1-2 to L5-S1; normal appearing hips; slight loss of lateral compartment joint space and some osteophytes on the lateral joint line of the right knee; and a normal left knee.  After examination, the examiner noted that the Veteran had no hip problems, and that all hip symptoms were from his back.  The examiner provided diagnoses of degenerative arthritis of the lumbar spine and of the lateral compartment of the right knee.  The examiner opined that these conditions were as the result of aging and hard work in the coal mines for 30 plus years.  The examiner added that there is no correlation between these conditions as they all occur independently.  The examiner explained that the arthritis of the right knee was secondary to the torn meniscus which has been removed.  

In September 2006 the Veteran's claim file was reviewed, although he was not examined.  His history was one of Osgood-Schlatter's disease in service, and having had pain ever since then which had progressively worsened.  The Veteran denied any history of injuries of his knees and had never done work that required that he crawl on his knees.  The examiner noted that May 2006 X-rays revealed DJD of both knees, right worse than left.  The examiner noted the Veteran's history of treatment and hospitalization during service for knee symptoms.  

It was noted that the Veteran had been diagnosed with Osgood-Schlatter's disease during service and the question posed was if the right knee degenerative arthritis was an aggravation of this.  It was stated that Osgood-Schlatter's disease was a result of repetitive injury and small avulsion injuries at the bone-tendon junction of the patellar tendon insertion into the secondary ossification center o the tibial tuberosity.  The long term prognosis for patient with this was very good.  There was no medical evidence to support the claim that Osgood-Schlatter's disease leads to DJD.  The examiner then opined that the Veteran's DJD of the right knee less likely as not (less than 50/50 probability) caused by or a result of Osgood-Schlatter's disease.  Rather, the DJD of the right knee was due to overuse during the Veteran's lifetime and likely hastened by the previous surgery.  

On file are articles obtained from the Internet pertaining to Osgood-Schlatter's disease.  One article indicates that overuse of the quadriceps could cause repeated stress and strain on the attachment of the patella ligament to the growing tibia, which could cause inflammation.  In some cases, a small flake of bone was pulled off the tibia by the pulling ligament and healing bone then formed which might cause a hard bony lump to develop.  Information was also provided about osteoarthritis.  

The Veteran has submitted a copy of a 2002 Board decision in an unrelated case in which service connection was granted for Osgood-Schlatter's disease, as well as portions of other Board decisions addressing Osgood-Schlatter's disease. 

At the August 2010 Board videoconference the Veteran's service representative stated that the Veteran's Osgood-Schlatter's disease did not manifest until the Veteran was on active duty and that the induction examination showed no Osgood-Schlatter's disease or any knee problems whatsoever.  The Veteran testified that he had first notice having knee problems about 8 month into his active service, at which time he had been a ship fitter.  This work involved going up and down steel decks and ladders all the time.  It also involved constant stooping, bending, and crawling.  Page 3 of the transcript.  He had then sought inservice treatment and had extensive treatment for Osgood-Schlatter's disease and was even hospitalized for it.  He had first notice problems with his hips and back after military service and he felt that this was from favoring his knee.  Page 4.  He had used a cane since his right knee surgery, a total right knee replacement which he had last year.  He had been getting cortisone shots in his left knee.  Page 5.  During service he had pain in his back and hips because he favored one leg more than another.  Page 6.  

On VA examination in February 2011, pursuant to the 2010 Board remand, the Veteran's claim file was reviewed and an examination conducted by a nurse practitioner, and it was commented that X-rays of his hips and knees were compared to prior X-rays.  

As to the Veteran's knees, he described having had constant aches and pains of both knees for the past 15 to 20 years.  He had entered military service at the age of 18 and recalled that within the 1st year he was diagnosed with Osgood-Schlatter's disease of both knees.  He recalled having received heat and therapy during service but denied that the condition ever improved.  Osgood-Schlatter's disease has been first diagnosed after he sustained a fall, injuring both knees, while playing football on deck.  He had used a cane for a couple of weeks thereafter.  Over the years, he continued to have chronic pain in both knees, and had received multiple steroid injections to both knees, most recently an injection into the left knee in January 2011.  He had had a right knee replacement at a private medical facility in July 2009, and prior to that he had had a right knee arthroscopy for a torn meniscus in 1984.  Since his right knee replacement he no longer had right knee pain but had never regained full range of motion of the right knee and he could only bend that knee to approximately 90 degrees, despite having completed his physical therapy.  The Veteran's left knee was particularly bothersome with any step climbing or going down steps.  

As to the Veteran's hips, he had had this problem for several years.  He had bilateral sharp hip pain shooting from the hips to the legs, and weakness of the legs.  He had never really had his hips evaluated but had just been given medication.  He denied any particular injury to his hips and he thought that they bothered him because of his back and his knees.  

As to the Veteran's low back, it was reported that the onset of the Veteran's low back problems was sometime in the 1980s.  He had received an injection for a ruptured disc in about 1985, which seemed to help for several years but eventually the pain returned.  Currently, he had daily low back pain with radiation of pain down his hips and legs.  His personal physician was considering adding steroid injections in his back but the Veteran was currently unable to receive steroid injections because of his left knee disability.  

On physical examination the Veteran's gait was wide and antalgic.  He had pain and decreased range of motion of the right knee, and giving way, instability, and pain in the left knee.  He had bumps on the knees consistent with Osgood-Schlatter's disease.  He had weakness in each hip.  He had lumbar flattening, muscle spasm, and painful low back motion.  He reported that his hips hurt equally in severity.  X-rays of his knees and hips were taken. 

The diagnoses were DJD of both knees with a right total knee replacement; and radiculopathy of both hips secondary to degenerative disc disease (DDD) of the lumbar spine.  

The examiner noted that the evidence was reviewed by a VA orthopedic surgeon who concurred with all the conclusions and supportive evidence.  The Veteran's private medical records were reviewed, as well as his STRs.  Also, a website was researched for information on Osgood-Schlatter's disease.  A review of the Veteran's STRs and private clinical records was recorded.  

With respect to the question posed in the 2010 Board remand of whether Osgood-Schlatter's disease of the knees was considered a congenital or developmental defect; or, an acquired disease process, it was reported that a reputable website indicated that this disease was reserved for children and adolescents, and represented an overuse injury caused by repetitive strain and chronic avulsion of the secondary ossification center of the tibial tubercle.  The clinical signs included pain of the medial knee, heat, tenderness and swelling of a prominent tibial tuberosity.  It was commonly seen in athletes in sports that required a lot of running, cutting, and jumping, and in those who had undergone a rapid growth spurt.  This entity was time limited in nature, and rarely seen after adolescence.  If pain at the site persisted, which was uncommon, it was more likely secondary to residual ossicles in the patellar tendon, which had been found in approximately 10 percent of children and teens with this disease.  If pain continued and there was no evidence of a residual ossicle, the pain might be related to an avulsion fracture of the tibial tubercle.  This condition occurred during the time of rapid growth of the tibial tubercle, and essentially resolved with the closure of the growth plate - which would likely occur by age 18 in a male.  Osgood-Schlatter's disease was not a disease of adults.  

It was further stated that the Veteran had complained primarily of pain after his inservice football injury and had been found to have prominent tibial tubercles generally associated with Osgood-Schlatter's disease and, since he was 18 at the time, it was possible that his growth plates had not completely fused and that developmental growth was occurring, and aggravated by his duties which included repetitive stair climbing.  However, this entity was time limited in nature.  Osgood's Schlatter's disease did not result in the DJD changes which the Veteran had developed.  If Osgood-Schlatter's disease did result in arthritis, it was manifested in the patellar tendon.  In this case, there was no evidence to support the Veteran's arthritis was related to Osgood-Schlatter's disease.  

In addressing the next question posed in the 2010 Board remand, i.e., if Osgood-Schlatter's disease was a congenital or developmental defect, was there an inservice worsening thereof, i.e., a permanent worsening of the underlying pathology resulting in any current disability, e.g., DJD, and if so, was such a worsening due to the natural progress of the disease; or to an in-service superimposed injury, the examiner responded that because the Veteran was in his late adolescence when he first presented for treatment, it was possible that could have developed Osgood-Schlatter's disease due to repetitive stair climbing as part of his inservice duties, or he could already had the disease prior to entry into service without it having been detected at the entrance examination.  Either case was pure conjecture.  Also, in either case, Osgood-Schlatter's disease did not result in DJD, so there was no permanent worsening.  While he did injure his knees during service, but outside of the original period which lasted to approximately October 1969, review of his records did not indicate an ongoing injury or pain until he presented with a torn meniscus in January 1979.  Also, the STRS showed that he underwent psychiatric evaluation for his chronic pain in October 1969 since he complained of constant pain which never abated with rest, activity or medication, to include Valium.  A psychiatrist had concluded that the gist of the problem was in the Veteran's anxiety that his knee injury could result in crippling arthritis which the Veteran's uncle had had.  After that evaluation, there was no further mention of problems with his knee, altered gait or deformity.  Hence the fall did result in pain and swelling of the knee but there was no evidence to suggest that he did not fully recover from this injury and, therefore, there was no relationship.  

As to the question in the Board remand of if Osgood-Schlatter's was an acquired process, was it at least as likely as not (50 percent or greater probability) that it had its onset during service, or was caused by any incident during service, the examiner responded that "[u]nfortunately, this cannot be decided without mere speculation.  In my opinion the Osgood-Schlatter's process started prior to the service, but I can't prove this."  

As to the question of whether any other knee disability, including DJD, had the onset or cause of origin during service, and whether knee DJD manifested within the first postservice year, the examiner responded that the Veteran had a forceful and painful inservice injury.  His inservice job duties required a bit of climbing, bending, stooping, etc. but he did not have any issues until he presented with acute pain due to a torn lateral meniscus more than 10 years later.  The subsequent development of knee DJD was related to his right knee surgery, and repetitive activities in which he engaged during his career working in the mines.  He also had an unfortunate history of a familial predilection for arthritis.  However, there was no evidence that DJD of the knees occurred within one year of service discharge.  It was the examiner's opinion that the bilateral knee DJD was not a result of military service.  

In addressing the questions posed it the 2010 Board remand as to the Veteran's hips, the examiner responded to the question of the diagnosis of any hip disability that after a thorough review of the Veteran's history, physical and radiological studies, he did not have any disease of the hips.  He did appear to have referred radicular pain coming from his lumbar spine as well as chronic lumbar spasm.  This was reflected in his poor range of motion on examination of his hips and spine.  The condition was bilateral.  

As to the question of whether any hip disability, including arthritis, had it onset during service or whether any current arthritis manifested within the first postservice year, the examiner responded that a review of the STRS failed to document any hip pathology and/or complaint.  He first began his complaint of hip pain in June 1984, and was diagnosed with sciatica.  Evidence indicated that he was required to carry heavy equipment in his postservice job, and he ultimately was diagnosed with a bulging disc at L4-5 which appeared to pinch the nerve root.  This was the source of the pain he had in his hip.  He was treated with enzyme injection which relieved the pain until he had several incidents of "slipping" and presented again with low back pain in November 1988.  CT scans revealed disc bulging at L2-3 and L4-5.  Thus, there was as no relationship to the inservice fall on a deck during service.  He did not have arthritis of the hips and there was no evidence that his hip condition occurred within one year of service discharge.  

As to whether Osgood-Schlatter's disease was the cause of any current hip disability, it was again noted that this disease was not responsible for degenerative arthritis.  The Veteran did not have evidence of arthritis of his hips but more likely had radicular pain from disease of his lumbar spine.  This "radiculopathy or hip pain)" was not caused by Osgood-Schlatter's disease.  Also, as to whether Osgood-Schlatter's disease caused any worsening of any hip disability, it was again stated that there was no causal relationship, as previously noted. 

In addressing similar questions with respect to the Veteran's low back, the examiner stated that the Veteran had worked in the coal mines and his duties included heavy lifting. He presented with a complaint of back pain for the first time in 1984, and was subsequently diagnosed with bulging discs.  There was no evidence to support this condition stemmed from either Osgood-Schlatter's disease or a fall on a ship's deck during service.  He did not have complaints of back pain until 1984, more than 13 years after service discharge.  His current back disorder, including degenerative arthritis of the lumbar spine, was not caused by Osgood-Schlatter's disease or a fall on a ship's deck during service, and this condition did not develop within the first postservice year.  

The examiner further stated that there was no evidence of an altered gait since October 1969 until more than 10 years later when the Veteran presented with a torn right medial meniscus.  After service, he worked in coal mines, was exposed to a constant cold atmosphere, and engaged in activities requiring heavy lifting and carrying.  Osgood-Schlatter's disease was not responsible for the Veteran's degenerative disc disease (DDD) of the spine.  His current back disorder was not caused by Osgood-Schlatter's disease.  As to whether Osgood-Schlatter's disease worsened any current low back disability, the examiner stated that, as explained previously, there was no history of an altered gait from October 1969 until the torn right medial meniscus which altered his gait, as well as development of back pain in 1984.  Osgood-Schlatter's disease did not cause a worsening of any current back disorder.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain in service will permit service connection of arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  Under 38 C.F.R. § 3.303(b) the 2nd and 3rd elements may be established by demonstrating continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

If some of these elements cannot be established, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology requires a show "(1) that a condition was 'noted' during service, [however, the notation of a condition during service "need not be reflected in any written document."  Savage, 10 Vet. App. 488, 496-97 (1997)]; (2) evidence of postservice continuity of the same symptomatology [as to which lay evidence may be competent, see Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed.Cir. 2006)], and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

Certain conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Initial Considerations

Lay persons without medical training can attest to factual matters of which they have first-hand knowledge, e.g.,  experiencing pain in service, reporting to sick call, being  placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, a lay person has not been shown to be capable of making medical conclusions and their statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A lay person is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient to establish a chronic disability during service or continuous symptoms after service.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Federal Circuit Court determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although a lay person is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

The opinion rendere in 2001 was obtained only after a medical professional conducted research and the opinon itself was reviewed by an orthopedic surgeon.  Thus, the Board concludes that the issues on appeal do not involve simple diagnoses or medical assessments.  See Jandreau; see also Woehlaert.  Lay persons such as the Veteran, the appellant and their representatives are not competent to provide complex medical opinions regarding the diagnosis or etiology of the claimed disabilities of the knee, hips, and low back.  See Barr.  

Analysis

Disability of the knees, to include Osgood-Schlatter's disease and DJD of the knees

Although the Veteran has submitted copies of a prior Board decision and information obtained from the Internet pertaining to Osgood-Schlatter's disease, the Board finds that the Veteran's statements of continuous knee symptoms since his military service are lacking in probative value not merely because they are not supported by contemporaneous clinical records but because they are outweighed by the medical opinion on file as to the acute nature of the Veteran's Osgood-Schlatter's disease and the later onset of his current knee pathology, including arthritis of the knees.  Significantly, the earliest postservice clinical notation of knee symptoms was in January 1979, at which time no more than a history of a much earlier knee injury, i.e., during service was noted but there was no indication in that clinical record that the symptoms then current, in 1979, were due to the inservice injury or that the symptoms in1979 were a continuation of the acute symptoms experienced during service.  

The recent 2011 medical opinion was rendered by a nurse practitioner after an exhaustive review of the Veteran's STRs, private medical records, prior VA examination reports, and also after a search of information from the Internet.  Moreover, the opinion of the nurse practitioner was reviewed by and concurred in by an orthopedic surgeon, and is supported by the numerous citations to supporting evidence in the claims files extending over a period of years.  Also, the the opinion of the nurse practitioner is consistent with and is also supported and corroborated by the opinions expressed by the VA examination in May 2006 and the VA physician that rendered an opinion in September 2006.  

In sum, the Board finds the opinions reached to be responsive to the questions posed (as to all of the claimed disabilities) and to be persuasive in the reasoning provided.  

The opinion of the 2011 VA examiner and orthopedic surgeon was that it was unclear whether the Veteran's Osgood-Schlatter's disease pre-existed entrance into military service and that it would be pure conjecture or speculation to conclude either that it did pre-exist military service or did not so pre-exist military service.  

However, as Osgood-Schlatter's disease was not found on the examination for entrance into active service it is presumed that the Veteran was in sound condition at service entrance.  The presumption of soundness under 38 U.S.C.A. §§ 1111, 1137 and 38 C.F.R. § 3.304(b) attaches "where there has been an induction examination in which the later-complained-of disability was not detected."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Absent a notation of Osgood-Schlatter's disease on the entrance examination, which is not the case here, the presumption of soundness can only be rebutted by clear and unmistakable evidence that it both pre-existed service and was not aggravated during service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Here, the opinion of the 2011 VA examiner and orthopedic surgeon was that, while it was suspected that Osgood-Schlatter's disease pre-existed active service, this was only speculative.  Accordingly, there is no clear and unmistakable error that Osgood-Schlatter's disease pre-existed active service and, so, the Veteran is presumed to have been in sound condition at the time he entered military service.  Even if Osgood-Schlatter's disease had pre-existed active service the Board notes that any superimposed disease or injury resulting from a congenital defect that occurs during an individual's military service may make service connection possible for the resultant disability.  Thompson v. United States, 405 F.2d 1239 (Ct. Cl. 1969).

Logically, this requires a finding that the Osgood-Schlatter's disease initially manifested during active military service.  However, the inquiry does not end here.  The 2011 VA examiner and orthopedic surgeon further concluded that following an acute injury during service the Veteran made a full recovery from the Osgood-Schlatter's disease and that Osgood-Schlatter's disease was unrelated to the postservice injury that caused a torn meniscus in 1979, a decade later, and that Osgood-Schlatter's disease was unrelated to the Veteran's current DJD or arthritis of the knees, in light of the absence of an avulsion fracture or ossicles in the patellar tendon.  Rather, the Veteran's postservice development of DJD or arthritis of the knees was related to his postservice knee injury and the wear and tear of his knees in his strenuous postservice employment.  

Accordingly, service connection for disability of the knees, to include Osgood-Schlatter's disease and DJD of the knees is not warranted. 


Disability of the hips, to include arthritis of the hips, to include as claimed as secondary to Osgood-Schlatter's disease

The opinion of the 2011 VA examiner and orthopedic surgeon was that the Veteran did not have disability, i.e., pathology, of the hips but, rather, had pain in the hips which was radicular in nature and stemming from lumbar arthritis and DDD and referred to the hips.  

In this regard, a report of private hip X-rays in April 2004 indicate early osetoarthritic changes in the knee.  However, this reported because of the findings of joint space narrowing of the hips which was simply noted to be consistent with osteoarthritis.  However, subsequent VA X-rays in May 2006 found the Veteran's hips were normal and the opinion obtained in 2001 was made after additional X-rays were conducted and a review of past radiological studies.  Since no pathology of the Veteran's hips is currently shown, no probative value can be given to the Veteran's testimony that he experienced hip pain during service as basis for granting service connection, even if he had some acute symptoms, including pain which may have been the basis for X-rays having been conducted during service.  

Accordingly, in the absence of disability of the hips, service connection for disability of the hips, to include arthritis of the hips, is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.)  In the absence of proof of present disability there can be no valid claim.  Degmetich v. Brown, 104 F.3d 1328 (1997) (interpreting relevant statutes as also requiring the existence of a present disability for VA compensation purposes).  See too Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

Low Back disorder, to include degenerative arthritis of the lumbar spine, to include as claimed as secondary to Osgood-Schlatter's disease

The opinion of the 2011 VA examiner and orthopedic surgeon was that the Veteran did not have disability of the low back which was of service origin.  Neither Osgood-Schlatter's disease nor any injury of the Veteran's knees during service had caused the current arthritis and DDD of the lumbar spine.  Further, these lumbar disabilities first manifested years after active service and after a postservice right knee injury with altered gait and strenuous work in the Veteran's postservice employment.  Moreover, the Veteran's Osgood-Schlatter's disease was not responsible for the Veteran's current back condition and had not caused any worsening of the Veteran's current arthritis and DDD of the lumbar spine.  Moreover, the Veteran's testimony of having had back pain during service, even if true, would do no more than indicate that he had acute and transitory low back symptoms during service, particularly since when he first sought treatment for low back pathology (and for many years thereafter) he never indicated that he had either a low back injury during service or any symptoms of low back pathology during active service.  

The Board finds the conclusion and rationale of the 2011 VA examiner and orthopedic surgeon to be persuasive and of greater probative value that the Veteran's lay speculation that his acute Osgood-Schlatter's disease during service, which resolved, caused or aggravated his current arthritis and DDD of the lumbar spine. 

This being the case, the claims for service connection must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

TDIU rating

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating assigned for a service-connected disability or combination of service-connected disabilities is less than total, and when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service- connected disability or disabilities.  38 C.F.R. § 4.16(a).   

The law mandates that the Veteran must be service-connected for one or more disabilities in order for a TDIU rating to be assigned.  Here, because the Veteran does not have an adjudicated service-connected disability, there is no legal basis for an award of a TDIU rating.  Accordingly, the claim for a TDIU rating must be denied as a matter of law.  


ORDER

Service connection for a disability of the knees, to include Osgood-Schlatter's disease and DJD of the knees, is denied.  

Service connection for a disability of the hips, to include arthritis of the hips, to include as claimed as secondary to Osgood-Schlatter's disease, is denied.  

Service connection for a back disorder, to include degenerative arthritis of the lumbar spine, to include as claimed as secondary to Osgood-Schlatter's disease, is denied. 

Entitlement to a TDIU rating is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


